Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 1 of 16 PageID #:
                                    12661


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )      No. S5 4:15 CR 404(3) HEA (NAB)
       v.                                     )
                                              )      This is a Capital Case
ANTHONY JORDAN,                               )
                                              )
                       Defendant.             )


  DEFENDANT’S REPLY TO THE GOVERNMENT’S RESPONSE TO THE MOTION
            FOR DISCOVERY OF INFORMATION CONCERNING
        THE CONFECTION OF THE GRAND AND PETIT JURY VENIRE

       Anthony Jordan, by and through counsel, J. William Lucco, Michael J. Gorla, Maria A.

Pedraza, James J. McHugh, Jr., and Hunter S. Labovitz, respectfully replies to the Government’s

Response to the Motion for Discovery of Information Concerning the Confection of the Grand

and Petit Jury Venire (“Response”).

       On October 21, 2019, Mr. Jordan filed a Motion for Discovery on Information

Concerning the Confection of the Grand and Petit Jury Venire, seeking access to jury selection

records and materials pursuant to 18 U.S.C. § 1867(f), the Plan for the United States District

Court for the Eastern District of Missouri for the Random Selection of Grand and Petit Jurors

(Effective May 1, 2016) (“Jury Plan”), and the Fifth, Sixth, and Eighth, and Fourteenth

Amendments (ECF No. 2422).

       In its Response, filed on November 21, 2019 (ECF No. 2449), the government agrees that

Mr. Jordan is entitled to information regarding the confection of the grand and petit jury venire,

Response at 5, but objects to the production of certain categories of materials on the grounds that

Mr. Jordan has not yet established a violation of the Jury Selection and Service Act (“JSSA”). As
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 2 of 16 PageID #:
                                    12662


set forth in greater detail below, the government’s position contravenes the express language of

the JSSA and Supreme Court precedent. Mr. Jordan’s request for discovery should be granted.

       1.      Any amendment to the Jury Plan for the Eastern District of Missouri since
               its promulgation on May 1, 2016, along with any proposed amendment,
               including proposal by email or otherwise.

       The government agrees that Mr. Jordan is “entitled to copy of the Court’s Plan in effect at

the time his case was indicted (December 2018) and for the time of his trial.” Response at 6. For

this reason, the government’s objection to Mr. Jordan’s request for the production of any

amendments to the Jury Plan is puzzling, given that these amendments may have been in effect

at the time Mr. Jordan was indicted and/or may be in effect at the time of trial. Id. at 6. The cases

cited by the government do not address this issue, as they concern requests for past jury records

as opposed to the contemporary records sought by Mr. Jordan.

       2.      An electronic copy of the “voter registration lists” and “records of licensed
               drivers and non-driver identification holders” provided to the Clerk of Court
               that ultimately resulted in the creation of the Master Jury Wheel from which
               the grand jury in this case was drawn and all attendant/attached information,
               including but not limited to racial, ethnic, age, voting status; the date those
               lists were provided to the Clerk of Court; and the agency or person who
               provided that information.

       The government asserts that Mr. Jordan is not entitled a copy of the voter registrations lists

and records of licensed drivers and non-driver identification holders (i.e., “source lists”) provided

to the Clerk of Court and used in creating the Master Jury Wheel, stating that Mr. Jordan is “not

entitled to [this] information . . . in order to determine whether the Court is properly implementing

its Plan.” Response at 7. The government is wrong.

       Section 1861 of the JSSA establishes “that all litigants in Federal courts entitled to trial by

jury shall have the right to grand and petit juries selected at random from a fair cross section of the

community or division wherein the court convenes.” Section 1862 of the JSSA mandates that “[n]o

citizen shall be excluded from service as a grand or petit juror in the district courts of the United
                                                  2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 3 of 16 PageID #:
                                    12663


States . . . on account of race, color, religion, sex, national original, or economic status.” Mr. Jordan

may move “to dismiss the indictment or stay the proceedings against him on the ground of

substantial failure to comply with the provisions of this title in selecting the grand or petit jury.”

28 U.S.C. § 1867(a). To effect this right, Mr. Jordan has “an unqualified right to inspect jury lists.”

Test v. United States, 420 U.S. 28, 30 (1975) (per curiam).

        For Mr. Jordan to determine whether he has a valid challenge under the JSSA to the

composition of the grand jury that indicted him and the petit jury that will decide if he is guilty,

and if so, whether he should be sentenced to death, he must have access to the source lists provided

to the Clerk’s office. The only way to determine if the source lists present a fair cross section of

the community is to compare the jury registration lists to demographic information concerning the

counties constituting the Eastern and Northern Divisions of the Eastern District of Missouri.

Indeed, the government recognized this fact in Test, conceding the defense needed access to the

voter registration lists.

        In Test, the defendant filed a motion to dismiss the indictment, arguing the Colorado voter

registration lists used to create the master jury wheel excluded persons with Spanish surnames,

students, and blacks. Test v. United States, 420 U.S. 28, 29 (1975). To support the motion, the

defense asked to inspect jury lists, including the voter registration lists. Id. The district court denied

the motion to inspect and the motion to dismiss, finding the defendants had not established a prima

facie case of intentional discrimination. The Tenth Circuit affirmed. Id.

        In its brief to the Supreme Court, the government conceded that the defense did not need

to prove intentional discrimination to prove a violation of the JSSA, let alone to be allowed to

review the jury lists. Gov. Brief, Test v. United States, 420 U.S. 28 (1975), 1974 WL 186121, at

*13-15. The government also conceded that a defendant need only make a timely request to review


                                                    3
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 4 of 16 PageID #:
                                    12664


jury lists to be accorded the right to inspect the lists to determine if there was a basis to challenge

the local jury selection plan for violating the JSSA. Id. at *9-10. Finally, the government

acknowledged that the voter registration lists provided to the court must be reviewable by the

defense. Id. at *11. This was true because while the JSSA requires voter registration lists to be the

primary source of jurors, “the Act also specifies . . . that ‘[t]he plan shall prescribe some other

source or sources of names in addition to voter lists to foster the policy and protect the rights

secured by [the Act].” Id. The government continued:

       In short, Congress intended that voter lists be supplemented by other sources where
       the use of voter lists results in substantial failure to achieve the cross sectional goal
       of Section 1861. Since, on this record, it is not possible to know the degree of
       underrepresentation, if any, of various groups on Colorado’s voting lists, and thus
       the possible deviation of Colorado federal juries from the community cross section,
       we believe that petitioner was entitled to inspect the jury lists.

Id. at *15. As the government brief in Test makes clear, to determine if the voter registration lists

have been supplemented to ensure a fair cross section of the community is considered for jury

service, Mr. Jordan must have access to the source lists provided to the Clerk for use in creating

the Master Jury Wheel. Those lists can then be compared to demographic information from the

relevant counties making up the division in order to ensure compliance with the JSSA.

       Additionally, the Jury Plan requires that “[t]he number of names drawn from each county

or subdivision for placement in the master jury wheel of each division, and for each reel thereof,

shall be substantially in the same proportion as the county or subdivision’s population of registered

voters bears to the total population of registered voters in the division.” Jury Plan at 3. To ensure

compliance with this requirement, which helps to ensure a fair cross section of the entire division

rather than a cross section heavily weighted in favor of certain counties, Mr. Jordan needs access

to the source lists to compare to the Master Jury Wheel. Again, without access to the lists, there is

no way to ensure juries are actually representing a fair cross section of the community.

                                                  4
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 5 of 16 PageID #:
                                    12665


       The government also objects to disclosure of the voter registration lists on the grounds that

Mr. Jordan will have access “to very personal information on every citizen in the Eastern District

of Missouri.” Response at 7 n.3. However, the Court already has this information, and the State of

Missouri makes this information—including a voter’s name, date of birth, and address—available

to the public. See Mo. Rev. Stat. §§ 115.157-115.158 (restricting disclosure to non-commercial

purposes). Accordingly, providing this information to Mr. Jordan is not unduly intrusive.

       3.      An electronic copy of the Master Jury Wheel data including names and
               addresses; racial, ethnic, gender, and age information; and other data in any
               way associated with or recorded with the individuals in/for the jury pool from
               which the grand jury in this case was selected.

       The government does not object to Mr. Jordan receiving a copy of the Master Jury Wheel.

Response at 10. The government does object to Mr. Jordan receiving the names and addresses of

the individuals on the Master Jury Wheel but does not provide any legal basis for redacting this

information. Id. at 10-11. Test establishes that a defendant has the right to inspect and copy “jury

lists.” This includes the Master Jury Wheel, which is the “jury list” from which all potential grand

and petit jurors are drawn. The names and addresses of the individuals on the Master Jury Wheel

are needed to compare against the voter registration lists to ensure that the number of jurors drawn

from each county or division is substantially proportionate to the county or division’s population

relative to the total population of the division. Jury Plan at 3. Further, as explained supra, the

voters’ personal information is already available to the general public.

       4.      An electronic copy of the Qualified Jury Wheel data, including names and
               addresses; racial, ethnic, gender, and age information; and other data in any
               way associated with or recorded with the individuals in/for the jury pool from
               which the grand jury in this case was selected, as well as information on when
               the name was added to the Qualified Jury Wheel for the pool from which the
               grand jury from which the grand jury in this case was selected.

       The government’s position with regard to the Qualified Jury Wheel mirrors its position

with regard to the Master Wheel. Response at 11. Mr. Jordan has the same reply.
                                                 5
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 6 of 16 PageID #:
                                    12666


       5.      All surveys or reports regarding the composition of the Master or Qualified
               Jury Wheel (typically compiled on Forms AO-12 and formerly JS-12) for the
               preceding ten years.

       The government does not object to Mr. Jordan receiving AO-12 forms for the Master Jury

Wheel for the Eastern Division used to select Mr. Jordan’s grand and petit jury but questions the

need for AO-12 forms from previous years. Response at 11. Information from previous jury wheels

can be compared to the current Master Jury Wheel and AO-12 reports from that wheel to help

determine if the current plan is both capturing a fair cross section and is not discriminating against

any potential juror based on race, color, religion, sex, national origin, or economic status, as

required by the JSSA. A substantial change in statistics from previous jury plans and jury wheels

created under the plan may be evidence that the current plan is not working, and thus are relevant

jury selection records that should be disclosed.

       6.      The dates and names selected randomly from the Master Jury Wheel for the
               venire from which Mr. Jordan was indicted.

        The government objects to Mr. Jordan’s request for the dates and names selected for the

venire from which Mr. Jordan was indicted. Response at 12. However, this information is needed

to determine whether the grand jury was properly in existence when it returned the Fifth

Superseding Indictment. See United States v. Bolton, 893 F. 2d 894, 895, 899 (7th Cir. 1990)

(dismissing an indictment issued by a special grand jury after finding that its term had not been

extended properly); United States v. Macklin, 523 F.2d 193, 195-96 (2d Cir. 1975) (indictment

issued by an expired grand jury was invalid).

       Mr. Jordan was initially indicted on one count of conspiracy to possess with intent to

distribute cocaine on August 26, 2015. A federal grand jury returned the Fifth Superseding

Indictment on December 20, 2018—more than three years later. A grand jury may only serve more

than 18 months “if the court, having determined that an extension is in the public interest, extends


                                                   6
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 7 of 16 PageID #:
                                    12667


the grand jury’s service.” Fed. R. Crim. P. 6(g). Mr. Jordan is entitled to dates of the grand jury

empanelment and any extensions to determine if the Fifth Superseding Indictment was properly

issued. E.g., United States v. Diaz, 236 F.R.D. 470, 478-79 (N.D. Cal. 2006) (granting defendant

right to inspect orders convening and extending the term of the grand jury); United States v.

Causey, No. H-04-025, 2004 WL 1243912, at *19-20 (S.D. Tex. May 25, 2004) (same); see also

In re Grand Jury Investigation (DiLoreto), 903 F.2d 180, 182-83 (3d Cir. 1990) (“disclosure of

the commencement and termination dates of the grand jury does not disclose the essence of what

took place in the grand jury room . . . [and] does not violate the freedom and integrity of the

deliberative process of the grand jurors”).

       7.      The completed juror qualification forms of all persons qualified for service as
               described on page 4 of the Jury Plan for the selection of grand and petit jurors
               for the pool from which the grand jury in this case was selected.

       The government objects to Mr. Jordan inspecting juror qualification forms or juror

questionnaires, citing to United States v. Davenport, 824 F.2d 1511, 1515 (7th Cir. 1987).

Response at 13. While Davenport held that access to juror questionnaires was not necessary in that

case because the defense was only challenging whether the jury plan was drawing jurors from a

fair cross section of the community. However, the JSSA has two goals—drawing jurors from a

fair cross section of the community, 28 U.S.C. § 1861, and prohibiting discrimination, 28 U.S.C.

§ 1862. Thus, the JSSA embodies two important general principles:

       (1) random selection of juror names from the voter lists of the district or division in
       which court is held; and (2) determination of juror disqualifications, excuses,
       exemptions, and exclusions on the basis of objective criteria only. These principles
       provide the best method for obtaining jury lists that represent a cross section of the
       relevant community and for establishing an effective bulwark against
       impermissible forms of discrimination and arbitrariness.

H.R. Rep. No. 1076, 90th Cong., 2d Sess. (1968), reprinted in 1968 U.S. Code Cong. & Admin.

News 1792, 1793. Inspection of juror questionnaires and the process used by courts to qualify


                                                 7
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 8 of 16 PageID #:
                                    12668


jurors based on those questionnaires address the prohibition on discrimination under the JSSA.

Indeed, the need for access to juror questionnaires is made clear by the Jury Plan’s explanation of

how the Qualified Jury Wheel is created, stating that “[b]efore a name is placed on a qualified jury

list, the Clerk, acting on behalf of the Court, shall determine on the basis of information provided

on the juror qualification form and other competent evidence whether a person is qualified, exempt

or excused from jury service.” Jury Plan at 4.

       A prospective juror is deemed qualified unless that person: 1) is not a citizen at least

eighteen years old who has resided within the judicial district for one year; 2) is unable to read,

write, and understand English sufficiently to fill out the juror qualification form; 3) is unable to

speak English; 4) has a mental or physical infirmity making him or her incapable of rendering

satisfactory jury service; or 5) has been convicted of a felony or has a pending felony charge. Id.

at 4-5 (citing 28 U.S.C. § 1865). The Jury Plan exempts from service active duty service members,

members of fire or police departments, and public officials. Id. at 6. The Jury Plan permits the

Clerk or any judge to “defer or excuse any person issued a Qualification Questionnaire or

summoned for jury service upon grounds that such person has made a showing of significant

hardship circumstances or extreme inconvenience or both.” Id. at 5. The Plan also permits any

judge to excuse a person upon a finding that such person may be unable to render impartial service,

has been excluded by peremptory challenge or for good cause, or would likely threaten the secrecy

of the proceedings. Id.

       Thus, the JSSA and the Jury Plan make clear the importance of juror questionnaires. The

questionnaires provide the information used to determine whether a juror is qualified and if

qualified, whether the juror is exempt from service or should be excused from service. Without

access to the questionnaires, Mr. Jordan cannot determine whether he has a potentially meritorious


                                                 8
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 9 of 16 PageID #:
                                    12669


challenge based on the failure to apply objective criteria when qualifying jurors. For this reason,

courts have granted defendant’s the right to inspect juror qualification forms. E.g., United States

v. Test, 550 F.2d 577, 581 (10th Cir. 1977) (granting defendant right to inspect qualifying

questionnaires returned by prospective jurors on remand); United States v. Stile, No. 11-00185,

2014 WL 1908938, at *6 (D. Me. May 13, 2014) (granting defendant access to redacted juror

questionnaires, list of zip codes of potential jurors who did not return questionnaires, and

documentation setting for the reason(s) for which potential jurors were excused or exempted from

jury service); United States v. Friel, No. 06-25, 2006 WL 2061395, at *2 (D. Me. July 21, 2006)

(granting defendant access to completed juror questionnaires of jurors summoned for grand jury

that indicted defendant); Causey, 2004 WL 1243912 at *15 (granting defendant right to inspect

juror qualification questionnaires used to assemble qualified wheel subject to “appropriate

safeguards”); United States v. Van Pelt, No. 02-40042, 1993 WL 23730, at *9 (D. Kan. Jan. 13,

1993) (granting defendant right to inspect completed jury qualification forms returned by those

selected from master jury wheel for qualified jury wheel but prohibiting copies absent leave of

court); United States v. Northside Realty Associates, Inc., 510 F. Supp. 668 (N.D. Ga. 1981),

overruled by United States v. Bearden, 659 F.2d 590, 604-07 (5th Cir. 1981) (while review of juror

questionnaires revealed numerous examples of wrongful exclusions, these exclusions did not

amount to a substantial violation of the JSSA).

       Neither Davenport nor the other district court cases cited by the government address

improper exclusions or exemptions, as the cases are based on the notion that juror questionnaires

are not necessary to establish a fair cross section challenge under the JSSA. See Davenport, 842

F.2d at 1515 (discussing only right to fair cross section); United States v. Savage, No. 07-550,

2012 WL 4616099, at *4 (E.D. Pa. Oct. 2, 2012) (noting that “the Sixth Amendment and the JSSA


                                                  9
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 10 of 16 PageID #:
                                     12670


 guarantee defendants a trial by a jury selected from a fair cross-section of the community” with no

 discussion of the JSSA’s anti-discrimination provision); United States v. Rice, 489 F. Supp. 2d

 1312, 1319 (S.D. Ala. 2007) (denying access to questionnaires given “the apparent unhelpfulness

 of such questionnaires in assessing the viability of any fair cross-section challenge”); United States

 v. Nichols, 248 F. Supp. 2d 1027, 1035 (D. Kan. 2003) (“It is not the actual selection of the grand

 jury which would constitute the violation, but rather whether the jury selected ‘at random from a

 fair cross section of the community.’”).

        In United States v. Diaz, 236 F.R.D. 470 (N.D. Cal. 2006), while the district court denied

 access to completed juror questionnaires because “defendants ha[d] not shown that this district’s

 jury-selection plan provides for disqualification, exclusion, excusal or exemption inconsistently

 with the Act,” id. at 482, the court also denied access to completed questionnaires because the JS-

 12 forms contained relevant demographic data, suggesting that its decision was premised on a fair

 cross section challenge. Id.; see id. at 476 (stating that the only purpose of the JSSA is to ensure

 that a jury is drawn from a fair cross section of the community). However, this is the same mistake

 made by the district court in Test. A court cannot deny access to jury information under the JSSA

 because a defendant has not yet been able to prove a violation of the JSSA. As the Supreme Court

 explained, “[W]ithout inspection, a party almost invariably would be unable to determine whether

 he has a potentially meritorious jury challenge.” Test, 420 U.S. at 750. Access to juror

 questionnaires is essential for determining if there is a potentially meritorious challenge on the

 basis that the execution of the Jury Plan exempts or excuses potential jurors based on nonobjective

 factors or based on subjective interpretation or application of otherwise objective factors. Mr.

 Jordan’s request should be granted.




                                                  10
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 11 of 16 PageID #:
                                     12671


        8.      The completed jury qualification forms of, or an electronic database detailing,
                all persons disqualified, excused, or exempted, and any other materials or
                information concerning these determinations (including requests for excusal
                and exemption and orders or notations concerning excusals, exemptions, and
                disqualifications) for the last five years.

        The government objects to Mr. Jordan receiving this information on the basis that Mr.

 Jordan is not entitled to receive the juror questionnaires. Response at 14. As explained supra, the

 government’s assertion is wrong. Diaz presupposes its denial of access to these records on the

 defendant’s failure to show that the “district’s jury-selection plan provides for disqualification,

 exclusion, excusal or exemption inconsistently with the [JSSA].” 236 F.R.D. at 482. However, as

 the Supreme Court held in Test, in part based on the government’s concession, a defendant cannot

 be denied access to jury records because he has not yet established a violation of the JSSA. 420

 U.S. at 750. Mr. Jordan’s request for this information should be granted.

        9.      The jury qualification forms of, or an electronic database detailing, all persons
                whose form was returned as undeliverable or otherwise not delivered by the
                United States Postal Service for the last five years.

        The government’s position with regard to undeliverable jury qualification forms mirrors

 its position with regard to juror qualification forms for persons disqualified, excused, or exempted

 from juror service. Response at 15. Mr. Jordan has the same reply.

        10.     All documents, materials, and information concerning the delegation of
                excusal responsibilities and/or authority for determining whether persons are
                qualified, exempt, or excused from jury service and standards.

        The government objects to Mr. Jordan receiving this information because he has not “any

 showing that the presiding Judge or Clerk of Court are not following the Court’s Plan.” Response

 at 16. However, Mr. Jordan does not need to prove a violation of the Jury Plan in order to gain

 access to “records or papers used by the jury commission or clerk in connection with the jury

 selection process” as authorized by 28 U.S.C. § 1867(a) and (f). As the government argued in Test:



                                                 11
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 12 of 16 PageID #:
                                     12672


               Section 1867(f) governs the disclosure of records used in the jury selection
        process, and that Section expressly provides that “[t]he parties in a case shall be
        allowed to inspect, reproduce, and copy such records or papers at all reasonable
        times during the preparation and pendency of [a motion to dismiss] * * *.” Section
        1867(f) on its face thus confers a right of access to jury records without any required
        showing by the requesting party, and this literal reading of the statute has been
        adopted by several courts of appeals.

                Indeed, such an unqualified right of discovery appears to be necessary to
        the effective use of the challenge procedures specified in the Act . . . , and nothing
        in the Act’s legislative history suggests that Congress intended that a party’s right
        to inspect jury records be qualified in any manner.

 Gov. Brief, Test v. United States, 420 U.S. 28 (1975), 1974 WL 186121, at * 8 (internal citations

 omitted) (footnote omitted).

        The government also claims that Mr. Jordan has not cited any case or statutory law

 establishing that “the Court must turn over internal documents to a defendant.” Response at 16.

 Again, Test makes clear that Mr. Jordan is entitled to the documents requested. Moreover, as

 acknowledged by the district court in Diaz, a case relied on by the government, “[c]lerks may make

 determinations in the jury-questionnaire screening process that are neither ‘subjective’ nor

 ‘extrastatutory.’ . . . Discretionary determinations are made by the chief judge.” 236 F.R.D. at 482-

 83. Here, the Jury Plan states that “the Clerk . . . shall determine on the basis of information

 provided on the juror qualification form and other competent evidence whether a person is

 qualified, exempt or excused from jury service.” Jury Plan at 4. The Jury Plan also authorizes the

 Clerk to “defer or excuse any person issued a Qualification Questionnaire or summoned for jury

 service upon grounds that such person has made a showing of significant hardship circumstances

 or extreme inconvenience or both” but reserves other decisions for a judge. Id. at 5. Given the Jury

 Plan’s directive for the Clerk to make certain discretionary decisions as to juror qualifications,

 exclusions, and exemptions, Mr. Jordan should have access to the records documenting any such

 delegation of authority.


                                                  12
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 13 of 16 PageID #:
                                     12673


         11.    To the extent the Clerk of the Court employs an electronic data processing
                system, the name of the data processing system, the contract with the provider
                of the processing system, the manual for use of the processing system, and a
                copy of the program code so as to ensure the required proportion of names
                from each county are maintained and the random selection of the required
                number of names from the entire source list.

         The government objects to this request, relying on prior district court decisions in Rice,

 489 F. Supp. 2d at 1321-22, and Diaz, 236 F.R.D. at 484. Response at 16-17. Neither case should

 bar the disclosure of the documents sought by Mr. Jordan.

         Here, the Jury Plan gives the Clerk the option to select names for/from the Master Jury

 Wheel and the Qualified Jury Wheel using “a properly programmed electronic data processing

 system for pure randomized selection.” Jury Plan at 2. The Jury Plan goes on to state that “[t]he

 selection of names . . . must also insure [sic] that the mathematical odds of any single name being

 picked are substantially equal” and that “[t]he number of names drawn from each county or

 subdivision . . . shall be substantially in the same proportion as the county or subdivision’s

 population of registered voters bears to the total population of registered voters in the division.”

 Id. at 2-3.

         In Rice, the Jury Plan provided “a basic explanation of the electronic procedures used in

 the jury selection process . . . sufficient to explain that methodology.” 489 F. Supp. 2d at 1322.

 Similarly, in Diaz, the clerk’s office submitted a description of the instructions provided to its

 contractor and a procedural manual describing “the procedures employed in the merge-purge jury

 selection process.” 236 F.R.D. at 484 (granting the request to the extent that the clerk’s manual

 and declaration comply with defendant’s request for a description of the information lists are

 merged). No such explanations or instructions have been provided in this case.

         Further, as explained above, Diaz denied defendant’s request for additional to documents

 relating to the computer program used in the jury selection process on the grounds that such

                                                 13
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 14 of 16 PageID #:
                                     12674


 information was unnecessary to the preparation of any fair-cross section challenge. Id. Mr.

 Jordan’s request, however, is not limited to a fair cross challenge but also challenges improper

 exclusions or exemptions. Further, denying access to jury records because Mr. Jordan has not yet

 established a violation of the JSSA, violates the JSSA. Test, 420 U.S. at 750. Access to these

 documents is essential for determining if there is a potentially meritorious challenge on the basis

 that the Jury Plan fails to ensure a random selection process, and Mr. Jordan’s request for this

 information should be granted.

         12.    Any and all periodic reports of statistical sampling complied in the preceding
                ten years.

         The government objects to the disclosure of this information absent “a showing that any

 such material is ‘used in connection with the jury selection process.’” Response at 17 (citing 28

 U.S.C. § 1867(f)). As explained in relation to Mr. Jordan’s request regarding information

 pertaining to any electronic data processing system, the Jury Plan mandates that the selection of

 names from the source list, the master wheel, and the qualified wheel be random and that the

 number of names drawn for the master wheel be substantially proportionate to the county or

 subdivision’s population of registered voters. Jury Plan at 2-3. To the extent that the Clerk, or any

 authorized contractor, id. at 8, conducts statistical sampling to ensure that these mandates are met,

 those reports are jury selection records, and Mr. Jordan is entitled to their disclosure under the

 JSSA.

         13.    The date that the Master Jury Wheel and Qualified Jury Wheel for the grand
                jury in this case was filled, when the Master Jury Wheel and Qualified Jury
                Wheel is scheduled to be emptied and refilled, and information regarding
                whether the master Jury Wheel and Qualified Jury Wheel for the grand jury
                that issued the indictment in this case will be the same wheels used in the petit
                jury selection process.

         The government does not seriously challenge Mr. Jordan’s right to access this information.



                                                  14
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 15 of 16 PageID #:
                                     12675


        Finally, Mr. Jordan does not object to the Court entering an order preventing defense

 counsel and the government from contacting any individuals whose names and personal

 information are provided pursuant to this motion.

        WHEREFORE, for all the foregoing reasons, Mr. Jordan respectfully requests this Court

 grant the discovery requested herein.

 Respectfully submitted,

 /s/ J. William Lucco                                /s/ Michael J. Gorla
 J. William Lucco, #01701835IL                       Michael J. Gorla, #26399MO
 Lucco, Brown, Threlkeld & Dawson, LLP               555 Washington Avenue, Suite 600
 224 St. Louis Street                                St. Louis, Missouri 63101
 Edwardsville, Illinois 62025                        (314) 621-1617
 (618) 656-2321                                      (314) 621-7448 Facsimile
 (618) 656-2363 Facsimile                            Email: mjgorla@msn.com
 Email: blucco@lbtlaw.com

 /s/ Maria A. Pedraza                                /s/James J. McHugh, Jr.
 Maria A. Pedraza, #317458PA                         James J. McHugh, Jr., #48308PA
 Federal Community Defender for the                  Federal Community Defender for the
 Eastern District of Pennsylvania                    Eastern District of Pennsylvania
 601 Walnut Street, Suite 540W                       601 Walnut Street, Suite 540W
 Philadelphia, PA 19106                              Philadelphia, PA 19106
 (215) 928-1100                                      (215) 928-1100
 (215) 928-1112 Facsimile                            (215) 928-1112 Facsimile
 Email: maria_pedraza@fd.org                         Email: james_mchugh@fd.org

 /s/Hunter S. Labovitz
 Hunter S. Labovitz, #204760PA
 Federal Community Defender for the
 Eastern District of Pennsylvania
 601 Walnut Street, Suite 540W
 Philadelphia, PA 19106
 (215) 928-1100
 (215) 928-1112 Facsimile
 Email: hunter_s_labovitz@fd.org

 Counsel for Defendant Anthony Jordan




                                                15
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2478 Filed: 12/20/19 Page: 16 of 16 PageID #:
                                     12676


                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, the foregoing was filed electronically with the

 Clerk of the Court to be served by operation of the Court’s electronic filing system upon the

 following: Mr. Michael A. Reilly, Mr. Thomas S. Rea, Ms. Erin Granger, and Ms. Sonia Jimenez,

 Assistant United States Attorneys, 111 South 10th Street, 20th Floor, St. Louis, Missouri 63102.


                                                      /s/ Michael J. Gorla
                                                      /s/ J. William Lucco
                                                      /s/ Maria A. Pedraza
                                                      /s/ James J. McHugh, Jr.
                                                      /s/ Hunter S. Labovitz
                                                      Attorneys for Anthony Jordan
